     Case 19-32246-acs        Doc 33     Filed 12/17/19      Entered 12/17/19 09:18:31          Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF KENTUCKY



  IN THE MATTER OF:                                                       Case No: 19-32246

        GLORIA J KIPER




                                    TRUSTEE'S SHOW CAUSE REQUEST

          Comes the Chapter 13 Trustee and moves the Court to require the debtor(s) to show cause
why the above case should not be dismissed for failure to make the plan payments required by the
Order of Confirmation, and in support thereof states as follows:

             1. Date of Order of Confirmation: 9/5/19
             2. Amount of plan payment: $785.00MONTHLY
             3. Duration of plan & percent to unsecured creditors: 57 Months -- 100% to unsecured
             4. Date of last payment: Thursday, October 17, 2019
             5. Amount of arrearage: $1570 November, 2019 through December, 2019.

         WHEREFORE, the Trustee requests that the debtor(s) be required to show cause why the
above case should not be dismissed.




        Tendered By:                                                      /s/William W. Lawrence, Trustee
        William W. Lawrence, Trustee                                      William W. Lawrence
        200 S. Seventh St.                                                Chapter 13 Trustee
        Suite 310                                                         Western District of Kentucky
        Louisville, KY 40202
                                                                          Date: 12/17/2019
